Title: To Thomas Jefferson from Jones & Howell, 23 September 1807
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                            Philadela. 23rd Sepr. 1807
                        
                        At length one half of the Sheet Iron is come to hand. which we have sent to the Care of Gibson &
                            Jefferson. as the Season is fast advancing, we thought it best to send this on immideatly without waiting for the
                            remainder which however shall follow as soon as ever we receive it. We now Send
                  
                     
                        
                           2
                           Boxes each 50 Sheets  [nt nt] € 11.1.14 at $15 pb 
                           $ 170.75
                        
                        
                           
                           
                                 Boxes & Porterage
                           2.00
                        
                        
                           
                           
                           $ 172.75
                        
                     
                  
                        
                        We are respectfully Yours
                        
                        
                            Jones & Howell
                            
                        
                    